DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This Office Action is in response to amendments and arguments received on August 18, 2022. Claims 1 and 17 and 27 have been amended. Claims 1-33 remain pending. This communication is the second Office Action on the Merits. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claims 1 and 17 and 27, Applicant has amended to include:
wherein, when determining the plurality of potential paths of travel for the equipped vehicle to follow, said vehicular control system determines potential paths of travel based on determined vehicles having cumulatively lower determined respective influence values;
wherein, when determining the plurality of potential paths of travel for the equipped vehicle to follow, said vehicular control system does not determine potential paths of travel based on determined vehicles having cumulatively higher determined respective influence values;
However, there is no explicit disclosure of determin[ing] potential paths of travel based on determined vehicles having cumulatively lower determined respective influence values in Applicant’s originally filed disclosure, or any prior disclosures of parent applications of which the Examiner is aware. Further, there is no explicit disclosure of not determin[ing] potential paths of travel based on determined vehicles having cumulatively higher determined respective influence values in Applicant’s originally filed disclosure, or any prior disclosures of parent applications of which the Examiner is aware. These limitations are therefore considered new matter. Corrective action or clarification is required.
Dependent claims of the above claims are also rejected at least due to dependency on a rejected claim, outlined above.
In order to overcome the new matter rejections above, the Examiner requires applicant to cancel or remove the cited new matter, or to traverse this rejection with a detailed explanation of their position, including paragraph citations and/or drawing figures of how the cited limitations are fully supported by applicant‘s original disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-11, 14, 17-21, 24, 27-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 20090037052 A1) herein “Ogasawara” in view of Skrbina et al. (US 20030179084 A1) herein “Skrbina”.
In regards to Claim 1, Ogasawara discloses the following: 
1. A vehicular control system, (see at least [0003]) said vehicular control system comprising: 
a plurality of sensors disposed at a vehicle equipped with said vehicular control system; wherein said plurality of sensors comprises at least one camera, and wherein said at least one camera comprises at least a front camera disposed at an in-cabin surface of a windshield of the equipped vehicle and viewing at least forward of the equipped vehicle through the windshield; (see at least Fig. 1 and [0030] “stereo camera 3”) 
Ogasawara suggests the use of radar in place of a camera, (see at least [0073] “ambient environment… may be detected by… a millimeter-wave radar) however does not explicitly disclose the following, which is taught by Skrbina:
wherein said plurality of sensors comprises at least one radar sensor disposed at the equipped vehicle and sensing exterior of the equipped vehicle; (see at least [0013], [0021] and Fig. 1, “radar sensor 210”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the radar and camera system of Skrbina with the system of Ogasawara with the motivation of initiating a collision strategy in which there are no injuries to persons is preferably selected (Skrbina, [0006]) and/or with the motivation of using sensor fusion to provide increased accuracy. (Skrbina, [0015])
Ogasawara discloses the following:
a control comprising a data processor, (see at least Fig. 3, items 4, 5) wherein data captured by said at least one radar sensor and data captured by said at least one camera are processed at said control to determine presence of vehicles exterior of the equipped vehicle; (see at least Ogasawara [0034], as modified by Skrbina, [0022] “information is then used to generate characterizing descriptions of any target in the particular zone generating the sensor signals…. For example, radar sensor 210 and camera sensor 110 in zone A can provide information about a motorcycle in zone A. Such information can include size, speed, direction, acceleration, and so on.”)
wherein, responsive to data processing at said control of data captured by said at least one radar sensor and data captured by said at least one camera, said vehicular control system determines respective speeds of the determined vehicles and respective directions of travel of the determined vehicles; (see at least [0032] “[0032] In three-dimensional object data, the relative speed Vs with respect to the vehicle 1 is calculated on the basis of changes in the distance from the vehicle 1 in the X-axis and Y-axis directions”, as modified by Skrbina, above.)
wherein said vehicular control system determines a respective influence value for each of the determined vehicles, (see at least [0034] “risk functions”) and 
wherein the determined respective influence value for each determined vehicle is based on a respective determined potential hazard to the equipped vehicle presented by the respective determined vehicle; (see at least [0034] “current risk increases as the relative speed increases” and [0038] “risk functions” and Fig. 2, step S103)
wherein said vehicular control system determines a plurality of potential paths of travel for the equipped vehicle to follow based on the determined respective influence values for the determined vehicles; (see at least Fig. 7A (see “route 1” and “route 2”), and [0009] “avoidance-route determining means” and Fig. 2, step S111 and Fig. 3, step S113)
wherein, when determining the plurality of potential paths of travel for the equipped vehicle to follow, said vehicular control system determines potential paths of travel based on determined vehicles having cumulatively lower determined respective influence values; (see at least [0060] “Cumulative risk values Rsum (=.intg.R(t)dt; integral range 0.ltoreq.t.ltoreq.DELTA.t) may be found for the routes, and a route in which the value is the smallest may be selected as a final avoidance route R(t)f.”)
wherein, when determining the plurality of potential paths of travel for the equipped vehicle to follow, said vehicular control system does not determine potential paths of travel based on determined vehicles having cumulatively higher determined respective influence values; (see at least [0060] “Cumulative risk values Rsum (=.intg.R(t)dt; integral range 0.ltoreq.t.ltoreq.DELTA.t) may be found for the routes, and a route in which the value is the smallest may be selected as a final avoidance route R(t)f.”, inherent that selection of the route in which the value is the smallest is not determined based on higher determined influence values.)
wherein said vehicular control system selects, from the determined plurality of potential paths of travel, a path of travel for the equipped vehicle to follow that limits conflict with the determined vehicles; (see at least Fig. 3, step S113 and [0059] “A route in which the maximum value Rmax is the smallest is selected as a final avoidance route”)
and wherein said vehicular control system at least in part controls steering of the equipped vehicle to guide the equipped vehicle along the selected path of travel. (see at least [0063] “steering control command based on the turning control amount u(t) of the final avoidance route R(t)f is output to the automatic steering control device 23 in S117”)
In regards to Claim 2, Ogasawara does not explicitly disclose the following, which is taught by Skrbina:
2. The vehicular control system of claim 1, wherein said at least one radar sensor comprises a plurality of radar sensors disposed at the equipped vehicle and sensing exterior of the equipped vehicle. (see at least [0013], [0021] and Fig. 1, “radar sensors 210-213”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the radar and camera system of Skrbina with the system of Ogasawara with the motivation of initiating a collision strategy in which there are no injuries to persons is preferably selected (Skrbina, [0006]) and/or with the motivation of using sensor fusion to provide increased accuracy. (Skrbina, [0015])
In regards to Claim 5, Ogasawara discloses the following: 
5. The vehicular control system of claim 1, wherein data captured by said at least one radar sensor and data captured by at least said front camera are processed at said control to determine presence of vehicles ahead of the equipped vehicle. (see Fig. 1 and [0069] “current total risk functions R is set for each of target objects existing in front of the vehicle”, as modified by Skrbina per claim 1, above.)
In regards to Claim 6, Ogasawara discloses the following: 
6. The vehicular control system of claim 1, wherein said vehicular control system informs a driver of the equipped vehicle of the selected path of travel. (see [0034] (see “visually displayed on a display 21 so as to be informed to the driver.”))
In regards to Claim 7, Ogasawara discloses the following: 
7. The vehicular control system of claim 1, wherein said vehicular control system at least in part controls a brake system of the equipped vehicle as the equipped vehicle is guided along the selected path of travel. (see at least [0011] “brake control means for controlling braking on the basis of the risk in the final avoidance route.”)
In regards to Claim 8, Ogasawara discloses the following: 
8. The vehicular control system of claim 1, wherein the potential paths of travel for the equipped vehicle to follow are determined by iterating an influence map current condition into a future map condition in time steps. (see at least [0018] “According to the vehicle drive assist system of the present invention, it is possible to set not only the current risk, but also future risks. This allows the vehicle to be controlled so as to take an optimum route with higher safety.”, see also [0069] and claim 1.)
In regards to Claim 9, Ogasawara discloses the following: 
9. The vehicular control system of claim 1, wherein image data captured by said at least one camera is processed at said control to determine a respective type of vehicle for the determined vehicles, (see at least Fig. 2, step S101 and [0033]-[0036] “three-dimensional object data (type, distance from the vehicle 1, center position (x.sub.obstacle, y.sub.obstacle), speed (v x.sub.obstacle, v y.sub.obstacle), and relative speed Vs with respect to the vehicle 1) are input to the control unit 5.”) and wherein the path of travel is selected from the determined plurality of potential paths responsive at least in part to the determined types of vehicles along one or more of the determined plurality of potential paths. (see at least Fig. 7A (see “route 1” and “route 2”), and [0009] “avoidance-route determining means” and Fig. 2, step S111 and Fig. 3, step S113)
In regards to Claim 10, Ogasawara discloses the following: 
10. The vehicular control system of claim 1, wherein the path of travel is selected based at least in part on rankings of individual potential paths of the determined plurality of potential paths. (see at least Fig. 7A (see “route 1” and “route 2”), and [0009] “avoidance-route determining means” and Fig. 2, step S111 and Fig. 3, step S113, Applicant is reminded the broadest reasonable interpretation of “ranking” includes comparing total risk function for each path, and selecting the path with the lowest risk, as disclosed by Ogasawara.)
In regards to Claim 11, Ogasawara discloses the following: 
11. The vehicular control system of claim 10, wherein the determined potential paths are ranked based on likelihood of collision of the equipped vehicle with one or more determined vehicles along the respective determined potential paths. (see at least Fig. 7A (see “route 1” and “route 2”), and [0009] “avoidance-route determining means” and Fig. 2, step S111 and Fig. 3, step S113)
In regards to Claim 14, Ogasawara discloses the following: 
14. The vehicular control system of claim 10, wherein the determined potential paths are ranked based at least in part on a level of steering intervention required for the equipped vehicle to follow the respective determined potential path. (see at least [0051] and Fig. 3, step S112)
In regards to Claim 17: Claim 17 is a similar vehicular control system as claim 1. However, where claim 1 comprises at least one radar sensor disposed at the equipped vehicle and sensing exterior of the equipped vehicle, the vehicular control system of claim 17 comprises a plurality of radar sensors disposed at the equipped vehicle and sensing exterior of the equipped vehicle. Ogasawara does not explicitly disclose a plurality of radar sensors.  However, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04, VI, B. Duplication of Parts for details. Therefore, before the effective filing date of the claimed invention, it would have been obvious for a person having ordinary skill in the art to have duplicated the parts of Ogasawara, with the motivation of providing system redundancy in case of sensor failure. 
Alternatively, and for the sake of compact prosecution, this feature is also taught by Skrbina. (see at least Fig. 1, items 210-213) At the time of filing, it would have been obvious to a person having ordinary skill in the art to have included the plurality of radar sensors of Skrbina into the system of Ogasawara, with the motivation of generating a picture of the environment surrounding the vehicle. Such a picture would include all the targets, in all directions from the vehicle. (Skrbina, [0029])
In regards to claims 18-21 and 24: Claims 18-21 and 24 comprise the same or similar limitations as claims 6-7, 10-11 and 14, respectively, and are therefore rejected in the same or similar manner as claims 6-7, 10-11 and 14, as detailed above.
In regards to claim 27: Claim 27 is the combination of claims 17-18 and 20, and is therefore rejected in the same or similar manner as claims 17-18 and 20, as detailed above. 
In regards to claims 28 and 31: Claims 28 and 31 are the same or similar to claims 21 and 24, respectively, and are therefore rejected in the same or similar manner as claims 21 and 24, as detailed above. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara in view of Skrbina, and further in view of Dolgov et al. (US 8473144 B1) herein “Dolgov”.
In regards to Claim 3, Ogasawara does not explicitly disclose the following, which is taught by Dolgov:
3. The vehicular control system of claim 1, wherein said plurality of sensors comprises at least one lidar sensor disposed at the equipped vehicle and sensing exterior of the equipped vehicle. (see at least Fig. 1 “LIDAR 132” and Col. 6, line 60-Col.7, line 50)
At the time of filing, it would have been obvious to a person of ordinary skill to include the LIDAR system of Dolgov with the system of Ogasawara with the motivation of providing autonomous driving modes to a driver (Dolgov, Col. 1), and/or with the motivation of reliably detecting and identifying objects in a vicinity of the vehicle to determine a safe trajectory or path for the vehicle on the road. (Dolgov, Col. 2)
In regards to Claim 4, Ogasawara does not explicitly disclose the following, which is taught by Dolgov:
4. The vehicular control system of claim 3, wherein said at least one lidar sensor comprises a plurality of lidar sensors disposed at the equipped vehicle and sensing exterior of the equipped vehicle. (see at least Fig. 1 “LIDAR 132” and Col. 6, line 60-Col.7, line 50)
At the time of filing, it would have been obvious to a person of ordinary skill to include the LIDAR system of Dolgov with the system of Ogasawara with the motivation of providing autonomous driving modes to a driver (Dolgov, Col. 1), and/or with the motivation of reliably detecting and identifying objects in a vicinity of the vehicle to determine a safe trajectory or path for the vehicle on the road. (Dolgov, Col. 2)
Claims 12, 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara in view of Skrbina, and further in view of Dudeck et al. (US 20040090117 A1) herein “Dudeck”.
In regards to Claim 12, Ogasawara does not explicitly disclose the following, which is taught by Dudeck: 
12. The vehicular control system of claim 10, wherein the determined potential paths are ranked based at least in part on lengths of the respective determined potential paths. (see at least Claim 1 “in the event of it being impossible to find a collision-free avoidance path, that avoidance path (d, e) on which the difference (.DELTA.s.sub.1, .DELTA.s.sub.2) between the remaining braking distance (s.sub.B) and the remaining distance (s.sub.H1, s.sub.H2) from the obstacle (4, 5) on the respective avoidance path (d, e) is the shortest is selected from a plurality of alternatives”.)
At the time of filing, it would have been obvious to a person of ordinary skill to include the path selection system of Dudeck with the system of Ogasawara with the motivation of, if a collision cannot be avoided, that route on which the vehicle has the smallest remaining braking distance on reaching the obstacle is selected so that the speed of the vehicle is also minimized at the time of the impact and the damage is also correspondingly kept as small as possible. (Dudeck, [0010])
In regards to claims 22 and 29: Claims 22 and 29 comprise the same or similar limitations as claim 12, and are therefore rejected in the same or similar manner as claim 12, as detailed above. 
Claims 13, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara in view of Skrbina, and further in view of Larsson (US 20150057886 A1) herein “Larsson”.
In regards to Claim 13, Ogasawara does not explicitly disclose the following, which is taught by Larsson: 
13. The vehicular control system of claim 10, wherein the determined potential paths are ranked based at least in part on determined distances to the one or more determined vehicles from the equipped vehicle for the respective determined potential paths. (see at least [0126] “According to another embodiment a path is instead chosen according to the above, but where a path that as far as possible corresponds to the path selected by the operator is selected for as long as the path selected by the operator does not result in the machine being driven within a certain distance from an obstacle.”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the path selection system of Larsson with the system of Ogasawara with the motivation of driving a vehicle in a safe manner without the risk of collision even though the machine is "from a general point of view" completely operator controlled. (Larsson, [0016])
In regards to claim 23 and 30: Claims 23 are 30 comprise the same or similar limitations as claim 13, and are therefore rejected in the same or similar manner as claim 13, as detailed above. 
Claims 15-16, 25-26 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara in view of Skrbina, and further in view of Mason et al. (US 20110238457 A1) herein “Mason”.
In regards to Claim 15, Ogasawara does not explicitly disclose the following, which is taught by Mason:
15. The vehicular control system of claim 10, wherein the determined potential paths are ranked based at least in part on a level of braking required for the equipped vehicle to follow the respective determined potential path. (see at least [0071] “Selecting a path with substantially constant elevation can reduce energy use that may occur due to acceleration and (deceleration) braking required for a path having elevation changes to compensate for roadway slope.”) 
At the time of filing, it would have been obvious to a person of ordinary skill to include the path selection system of Mason with the system of Ogasawara with the motivation of reducing energy use. (Mason, [0004]-[0007])
In regards to Claim 16, Ogasawara does not explicitly disclose the following, which is taught by Mason:
16. The vehicular control system of claim 10, wherein the determined potential paths are ranked based at least in part on a level of acceleration required for the equipped vehicle to follow the respective determined potential path. (see at least [0071] “Selecting a path with substantially constant elevation can reduce energy use that may occur due to acceleration and (deceleration) braking required for a path having elevation changes to compensate for roadway slope.”) 
At the time of filing, it would have been obvious to a person of ordinary skill to include the path selection system of Mason with the system of Ogasawara with the motivation of reducing energy use. (Mason, [0004]-[0007])
In regards to claims 25-26 and 32-33: Claims 25-26 and 32-33 comprise the same or similar limitations as claims 15-16, respectively, and are therefore rejected in the same or similar manner as claim 15-16, as detailed above. 
Response to Arguments
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, but are not persuasive. 
In response to arguments on page 12 of Applicant response regarding Paragraph [0019] of the ‘461 application, it is noted that Paragraph [0019] does not appear to include the referenced limitations as claimed. Paragraph [0019] merely states that the present invention uses an influence map for generating a manageable number of collision avoidance and impact degrading paths by following the most promising during computing. This does not provide support for the added limitations. Further, a search of the entirety of the current application and parent applications do not yield the added limitations. This has triggered the 35 U.S.C. § 112(a) rejection, above. 
In response to page 13 of Applicant response regarding claimed respective influence value for each of the determined vehicles and the disclosures of Ogasawara, the Examiner respectfully disagrees. As a preliminary matter, no claim language limits the claimed invention to embodiments that do not include the risk functions of Ogasawara. Accordingly, Applicant's argument involves an improperly narrow interpretation of the claim language. Therefore, Applicant’s argument does not identify a proper basis for finding any rejection improper. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

August 8, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669